Title: To George Washington from Lewis Pintard, 10 July 1789
From: Pintard, Lewis
To: Washington, George



Sir
New York July 10th 1789

The embarrassed State of Trade & the reduction of my Finances from various Causes, some of them of a public Nature, have led me to decline all mercantile Business, since which I have been persuaded by my Friends to offer myself a Candidate for the Naval Office for the Port of New York. a Life almost spent in the laborious Employment of Trade to all Parts of the World with unsullied reputation added to the assurance of Integrity & industry which I can with confidence make, are the

only recommendations that I would wish to urge in my behalf—If in your Opinion Sir my appointment could advance the public Interest and be consistant with Your general plans of Government I shall with gratitude & thankfulness acknowledge the favour. I have the honor to be with the most respectful attention Sir Your most obedient Humble Servant

Lewis Pintard

